                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                   Plaintiff,                             4:18CV3146

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
TROY L. HAWK,

                   Defendant.

      This matter is before the court on Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing No. 14.) Plaintiff was previously granted leave to
proceed IFP on November 1, 2018. (Filing No. 8.) On December 10, 2018, the
court directed Plaintiff to either file a new request for leave to proceed IFP or pay
the court’s $400.00 filing and administrative fees within 30 days due to Plaintiff’s
indication that he was no longer incarcerated. (Filing No. 13.) Subsequently on
January 9, 2019, the court received notice that Plaintiff had been re-incarcerated in
the Lancaster County Jail in Lincoln, Nebraska. (See Filing No. 1, Case No.
4:19CV3001.) Accordingly, the court deemed it no longer necessary for Plaintiff to
file a new request for leave to proceed IFP or pay the court’s filing and
administrative fees.

       Because Plaintiff is incarcerated, he must “make monthly payments of 20
percent of the preceding month’s income credited to the prisoner’s account.” 28
U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s institution to
collect the additional monthly payments and forward them to the court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency having
      custody of the prisoner shall forward payments from the prisoner’s
        account to the clerk of the court each time the amount in the account
        exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Plaintiff has paid the initial partial filing fee, and
Plaintiff’s institution must collect the remaining installments of the filing fee and
forward the payments to the court.

      Again, Plaintiff is advised he will remain responsible for the entire filing fee,
as long as he is a prisoner, even if the case is dismissed at some later time. See In
re Tyler, 110 F.3d at 529–30; Jackson, 173 F. Supp. 2d at 951.

        IT IS THEREFORE ORDERED that:

        1.    Plaintiff’s Motion for Leave to Proceed IFP (filing no. 14) is denied as
moot.

     2.     Plaintiff’s institution must collect the monthly payments in the
manner set forth in 28 U.S.C. § 1915(b)(2), quoted above, and forward those
payments to the court.

      3.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

        4.    Plaintiff is advised that the next step in Plaintiff’s case is for the court
to conduct an initial review of Plaintiff’s claims to determine whether summary
dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this
initial review in its normal course of business.




                                            2
Dated this 14th day of February, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                  3
